

117 HR 4765 IH: Purple Heart Flag Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4765IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Higgins of New York introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to designate a flag as the Purple Heart Flag.1.Short titleThis Act may be cited as the Purple Heart Flag Act.2.Designation of Purple Heart Flag(a)DesignationChapter 9 of title 36, United States Code, is amended by adding at the end the following new section:904.Purple Heart Flag(a)DesignationA flag that features the seal of the Military Order of the Purple Heart (adopted under section 140505 of this title) centered on a purple field is designated as the Purple Heart Flag.(b)Public display requiredThe Purple Heart Flag shall be displayed in a manner visible to the public—(1)on days including those specified in subsection (c); and(2)at locations including those specified in subsection (d).(c)Days for displayThe days specified in this subsection are the following:(1)Armed Forces Day, the third Saturday in May.(2)Memorial Day, the last Monday in May.(3)Flag Day, June 14.(4)National POW/MIA Recognition Day.(5)Veterans Day, November 11.(d)Locations for displayThe locations specified in this subsection are the following:(1)The World War II Memorial, the Korean War Veterans Memorial, and the Vietnam Veterans Memorial.(2)Each national cemetery.(3)The buildings containing the official office of—(A)the Secretary of State;(B)the Secretary of Defense;(C)the Secretary of Veterans Affairs; and(D)the Director of the Selective Service System.(4)Each medical center of the Department of Veterans Affairs..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:904. Purple Heart Flag..